In the

      United States Court of Appeals
                   For the Seventh Circuit
                       ____________________
No. 19-1346
LEVI A. LORD,
                                                    Plaintiff-Appellant,
                                   v.

JOSEPH BEAHM, et al.,
                                                 Defendants-Appellees.
                       ____________________

          Appeal from the United States District Court for the
                    Eastern District of Wisconsin.
            No. 2:18-cv-00351 — J. P. Stadtmueller, Judge.
                       ____________________

    SUBMITTED JANUARY 21, 2020* — DECIDED MARCH 13, 2020
                   ____________________

   Before EASTERBROOK, BRENNAN, and SCUDDER, Circuit
Judges.
   SCUDDER, Circuit Judge. Levi Lord, an inmate in the Wau-
pun Correctional Institution in Wisconsin, exposed himself to


*We have agreed to decide this case without oral argument, because
oral argument would not significantly aid the court, and the briefs and
record contain everything necessary for our decision. FED. R. APP. P.
34(a)(2)(C).
2                                                     No. 19-1346

a female guard. After the guard told him that she would write
him up and walked away, Lord began yelling that he had a
razor blade and intended to kill himself. A short while later, a
male guard went to Lord’s cell, ordered him out, and saw he
had minor scratches treatable with a gauze bandage. Lord
nonetheless invoked 42 U.S.C. § 1983 and sued four guards
for money damages, alleging that they acted with deliberate
indiﬀerence to a material risk to his life by not responding
faster to his suicide threat. The district court rejected the claim
and entered summary judgment for the defendants.
    Prison suicide is very real and very serious, but any fair
reading of this record, even in the light most favorable to
Lord, shows that he leveled an insincere threat of suicide to
get attention and demonstrated no recoverable injury. Other
fact patterns may yield diﬀerent outcomes, but here the reso-
lution is clear. We aﬃrm, as Lord (thankfully) did not hurt
himself and that reality leaves nothing for a jury to decide.
                                 I
    The summary judgment record supplies the operative
facts, which we review in the light most favorable to Lord. See
Lewis v. McClean, 864 F.3d 556, 564 (7th Cir. 2017). Summary
judgment is warranted if the defendants, as the moving party,
show that there remains “no genuine dispute as to any mate-
rial fact.” FED. R. CIV. P. 56(a). The law considers a dispute
genuine “if the evidence is such that a reasonable jury could
return a verdict for the nonmoving party.” Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 248 (1986). “As to materiality, the sub-
stantive law will identify which facts are material.” Id.
No. 19-1346                                                   3

                               A
   On December 10, 2017, Correctional Oﬃcer Lisa Stoﬀel
was escorting an inmate to the shower when she heard some-
one call her name. She turned around and saw Lord staring at
her from inside his cell while masturbating. Stoﬀel told Lord
he would receive a conduct report and walked away.
   Lord then began shouting that he had a razor blade and
was going to kill himself. Two inmates submitted declarations
confirming that they heard Lord’s threat. For their part, how-
ever, three correctional oﬃcers (defendants Stoﬀel, Christo-
pher O’Neal, and Joseph Beahm) denied hearing Lord
threaten suicide. Oﬃcer Christopher Pass provided a diﬀer-
ent account, acknowledging that at some point he heard Lord
say he would kill himself if he was not able to talk to Oﬃcer
Stoﬀel. Pass told Lord that his sexual misconduct eliminated
any chance of Stoﬀel returning to his cell.
    About thirty minutes later, Oﬃcer O’Neal saw what ap-
peared to be two blood droplets on Lord’s cell door window.
O’Neal asked Lord what he was doing. Lord responded by
displaying a razor blade and saying he was trying to kill him-
self. After securing the blade, O’Neil unlocked the door, re-
moved Lord, and walked him to a separate cell. Medical per-
sonnel arrived and applied a gauze bandage to the few minor
scratches they saw on Lord’s forearm. While no further med-
ical treatment was necessary, Lord remained under observa-
tion.
                               B
    Lord sued each of the four correctional oﬃcers who he be-
lieved heard but failed to respond to his suicide threat. Alleg-
ing a violation of the Eighth Amendment’s prohibition on
4                                                    No. 19-1346

cruel and unusual punishment, Lord contended that the oﬃc-
ers acted with deliberate indiﬀerence to a serious medical
need by not responding faster to stop him from attempting
suicide.
    Following discovery, the district court entered summary
judgment for the defendants. The court viewed the record ev-
idence as disproving that Lord presented any objectively se-
rious medical need, the threshold element of a deliberate in-
diﬀerence claim. From there the court emphasized that Lord
self-inflicted only minor scratches, requiring “but a brief
cleaning and a single application of gauze.” Nor, the court
continued, could any reasonable jury conclude that Lord was
“genuinely suicidal, rather than childishly seeking secondary
gain, namely more direct contact with [Oﬃcer] Stoﬀel.”
                                II
                                A
    “A prison oﬃcial’s ‘deliberate indiﬀerence’ to a substantial
risk of serious harm to an inmate violates the Eighth Amend-
ment.” Farmer v. Brennan, 511 U.S. 825, 828 (1994). To establish
an entitlement to damages for such a violation, the prisoner
must provide evidence that he presented an objectively seri-
ous medical need that a defendant correctional oﬃcer re-
sponded to with deliberate indiﬀerence, thereby resulting in
some injury. See Petties v. Carter, 836 F.3d 722, 727–28 (7th Cir.
2016) (en banc).
    All agree that suicide is an objectively serious medical con-
dition. Our case law makes equally clear that prison oﬃcials
cannot intentionally disregard a known risk that an inmate is
suicidal. See Lisle v. Welborn, 933 F.3d 705, 716 (7th Cir. 2019)
(collecting cases). We have likewise emphasized that
No. 19-1346                                                      5

policymakers responsible for prison operations must take dil-
igent precautions to respond to and mitigate a meaningful
risk of inmate suicide. See Woodward v. Corr. Med. Servs. of Ill.,
Inc., 368 F.3d 917, 926–29 (7th Cir. 2004).
    This case is diﬀerent, as it reflects an inmate’s insincere su-
icide threat to get attention. Lord was upset that Oﬃcer Stoﬀel
would not return to his cell, and he reacted by screaming that
he had a blade and was taking his life, only then to inflict mi-
nor scratches. Lord did not focus his § 1983 claim on these
scratches or, for that matter, on any other physical injury. To
the contrary, he focused exclusively on risk—on the danger he
presented to himself by having a razor blade and the oﬃcers
then ignoring his unmistakable plea that he intended to kill
himself.
    Lord is right in one respect. The district court may have
been too quick to conclude that the facts did not allow a jury
to find that any of the defendant oﬃcers heard but failed to
respond promptly to his suicide threat. Remember that two of
Lord’s fellow inmates confirmed hearing the threat, and that
evidence shows a factual disagreement. This observation ex-
tends no further, however. To survive summary judgment,
Lord needed to show that the diﬀering accounts of what hap-
pened (and did not happen) left unresolved a genuine dispute
over a material fact essential to the resolution of liability under
§ 1983. And that is where Lord’s claim fell short.
    Lord’s claim fails on the basic proposition that he has sued
for damages under § 1983 and alleged a constitutional tort (an
Eighth Amendment violation) without then developing evi-
dence of a recoverable injury. See Wilson v. Garcia, 471 U.S.
261, 278 (1985) (recognizing that § 1983 confers “a general
remedy for injuries to personal rights”); Gabb v. Wexford
6                                                    No. 19-1346

Health Sources, Inc., 945 F.3d 1027, 1032 (7th Cir. 2019) (quot-
ing Roe v. Elyea, 631 F.3d 843, 864 (7th Cir. 2011)) (“In order to
succeed in a § 1983 suit, a plaintiﬀ must ‘establish not only
that a state actor violated his constitutional rights, but also
that the violation caused the plaintiﬀ injury or damages.’”);
Bart v. Telford, 677 F.2d 622, 625 (7th Cir. 1982) (“Section 1983
is a tort [and] [a] tort to be actionable requires injury.”).
    Unlike the district court, we do not wade into Lord’s cred-
ibility because, even viewing the evidence as he urges, he did
not show that he experienced any cognizable harm. Lord’s
physical injuries consisted only of minor scratches, quickly
and easily treated with a gauze bandage. By any measure, the
injuries were trivial—indeed, almost nonexistent—and Lord
supplied no evidence that he suﬀered any other form of injury
(for example, psychological harm) from his insincere suicide
threat. Lord’s summary judgment papers show that he
wanted to recover money damages solely for the risk to his
life—a serious medical need—the defendant oﬃcers ignored
by not immediately responding to his suicide threat. That risk
is not compensable without evidence of injury, however. Put
most simply, the summary judgment record revealed and left
nothing for Lord to present to a jury at trial.
                                B
    Today’s case presents a clear instance of an insincere sui-
cide threat from an inmate wanting nothing more than atten-
tion. But tomorrow’s case may entail a fact pattern nowhere
near as straightforward. That reality is not hypothetical, for
inmate suicide on the rise in our nation’s prisons. See E. ANN
CARSON, U.S. DEPARTMENT OF JUSTICE, BUREAU OF JUSTICE
STATISTICS, MORTALITY IN STATE AND FEDERAL PRISONS, 2001-
2016 — STATISTICAL TABLES 5 (2020) (providing statistics on
No. 19-1346                                                   7

the number of deaths by suicide in state and federal prisons
and reporting that suicides reached a 15-year high in 2016). It
suﬃces to remind that the Eighth Amendment prohibits
prison oﬃcials from imposing wanton or unnecessary pain by
ignoring an inmate who, whether because of major mental ill-
ness or some other serious medical need, goes beyond voicing
an idle threat of suicide. Levi Lord fell on the opposite end of
the spectrum, and so we AFFIRM.